Citation Nr: 0014974	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1996, for a grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
No. Little Rock, Arkansas, which granted a claim by the 
veteran seeking entitlement to a total disability rating for 
compensation purposes due to service-connected disabilities, 
effective September 10, 1996.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for several 
disabilities and is seeking an increased disability rating 
(total rating) for those disabilities prior to September 10, 
1996.  Proscelle v. Derwinski, 2 Vet. App. 629, 632  (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating); see Stanton v. Brown, 5 Vet. App. 563, 570  
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)). 

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This duty 
includes attempting to obtain all pertinent medical records 
which have been called to VA's attention by the veteran and 
by the evidence of record.  Culver v. Derwinski, 3 Vet. App. 
292 (1992).

The duty to assist has been interpreted by the United States 
Court of Appeals for Veterans Claims as attempting to obtain 
Social Security Administration disability and employability 
records.  Tetro v. West , 13 Vet. App. 404, 411  (2000) 
(citing Voerth v. West, 13 Vet. App. 117, 121  (1999) 
(included in the section 5107(a) duty to assist "is the 
responsibility of VA to obtain any relevant records from the 
Social Security Administration.")).

Here, the Board finds that the veteran's representative, in 
the August 1996 claim which led to this appeal, expressly 
requested that VA obtain the veteran's Social Security 
Administration disability records.

Of course, the duty to assist does require that VA attempt to 
obtain all medical evidence, only that "pertinent" or 
"relevant" to the claim.  Id.; 38 U.S.C. A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  Here, the Social Security 
Administration records may be pertinent because VA 
regulations governing the effective date of an award of 
increased disability compensation provide that the effective 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if the application 
for such benefits was received within 1 year from such date.  
Otherwise, the effective date is the date of receipt of 
claim. 38 C.F.R. § 3.400(o)(2)  (1999); 38 U.S.C.A. § 
5110(b)(2)  (West 1991).  Hence, any additional facts 
regarding the date at which the veteran became unable to 
maintain employment due to his service-connected disabilities 
may be pertinent to this case.  Therefore, a copy of any and 
all medical records from the veteran's Social Security 
Administration disability file should be obtained.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should request from the Social 
Security Administration a copy of its 
administrative decision granting the 
veteran disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be associated with the veteran's 
claims folder.

2.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to an 
effective date earlier than September 10, 
1996, for a grant of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities, based on 
all the evidence in the claims folder.

3.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




